Citation Nr: 1302943	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  09-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1970 to January 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Evidence of record shows that the Veteran has been diagnosed with bipolar disorder and major depressive disorder in addition to claimed PTSD.  While the RO adjudicated claims for service connection for PTSD and for a mood disorder as separate issues, the Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Under 38 C.F.R. § 3.304(f)(4) (2012), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(4) , VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  VA must provide a VA medical examination or medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has current diagnoses of PTSD, bipolar disorder, and major depressive disorder.  The Veteran contends that PTSD is due to a rape that occurred while he was serving a three-month sentence at the Mannheim Military Prison in Mannheim, Germany.  He reported that he requested, and was approved for, a transfer to a rehabilitation center in Fort Riley, Kansas, after this incident.  Service personnel records confirm the Veteran's January 1972 confinement in Mannheim, Germany, and a February 1972 transfer for further confinement at a correctional facility in Fort Riley, Kansas, but do not confirm the occurrence of any in-service sexual assault and do not reflect that the transfer was at the Veteran's request.  

In this case, service treatment records associated with the personnel records file show that the Veteran was assessed with a mild antisocial personality disorder in January 1970; however, this was prior the Veteran's period of confinement and the alleged rape.  No further psychiatric complaints were indicated in service treatment records.  While the Veteran had a diagnosed personality disorder in service, personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

More recent VA treatment records show that the Veteran was diagnosed with PTSD in November 2007 based on his report of an in-service sexual assault; however, the initial diagnosis was not rendered by a psychiatrist or psychologist, and the examining VA Nurse Practitioner did not have the benefit of a review of the claims folder or an otherwise thorough and accurate history.  For these reasons, the Board finds that a VA examination is necessary to assist in determining the nature of any current acquired psychiatric disorder, to include PTSD; in differentiating any personality disorder from other acquired psychiatric disorder; for an opinion as to whether the record indicates that a personal assault occurred, including the question of whether in-service symptoms reflect a personality disorder or other acquired psychiatric disorder; and for potential opinions as to whether any non-PTSD psychiatric disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA PTSD or mental disorders examination to assist in determining whether the Veteran has a current acquired psychiatric disorder, to include PTSD; to differentiate any personality disorder from other acquired psychiatric disorder; for an opinion as to whether the record indicates that a personal assault occurred, including the question of whether in-service symptoms reflect a personality disorder or other acquired psychiatric disorder; and whether any non-PTSD psychiatric disorder is related to service.  

The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated psychometric tests and studies should be performed. 

The  VA examiner should identify all currently diagnosed acquired psychiatric disorders, to include PTSD and personality disorder, and should offer the following opinions: 

A) Does the Veteran now have a personality disorder?  Please note and discuss a January 1970 service treatment record (that is associated with personnel records) reflecting a diagnosis of a mild antisocial personality disorder.  If the Veteran has a personality disorder, what symptoms are attributable to the personality disorder?

B) Does the Veteran now have a bipolar disorder?  If so, what is the most likely etiology of the bipolar disorder?  If so, what symptoms are attributable to the bipolar disorder? 

C) Does the Veteran now have a diagnosed major depressive disorder?  If so, what is the most likely etiology of the depressive disorder?  

D) Does the Veteran now have alcohol dependence or other substance dependence?  Does he have any residuals of any discontinued alcohol or other substance dependence?  If so, please identify the residuals. 

E) Does the record reflect that a personal sexual assault occurred in this Veteran's case in January or February 1972 while he was in confinement in Mannheim, Germany?  
If it is the VA examiner's opinion that a personal sexual assault occurred in this Veteran's case during service, the examiner should specifically identify what factors this opinion is based on.  Please discuss the role of the personality disorder diagnosed during service.  
	
F) If it is the examiner's opinion that a personal sexual assault occurred in this case, does the Veteran now have PTSD related to the personal sexual assault?
	i) If PTSD is diagnosed, identify which symptoms are attributable to PTSD alone, as distinguished from any other psychiatric disorder.  
	ii) If PTSD is diagnosed, indicate which symptoms in DSM-IV criteria A, B, C, and D are met that support the diagnosis, and whether criterion F is met. 
	iii) If PTSD is diagnosed, please discuss the role, if any, of post-service events in the PTSD diagnosis, including uncertain housing/living situation, break-up with girlfriend (w/suicide attempt), and relationship with brother. 

G) If PTSD is diagnosed, are any of the following (if diagnosed) (either caused or aggravated by) the PTSD:
	i) depressive disorder
	ii) bipolar disorder
	iii) alcohol or drug dependence or 			residuals of such dependence?

The examiner should provide a rationale for the opinions rendered with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  

2.  After all development has been completed, the RO/AMC should re-adjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


